55 So.3d 721 (2011)
Joseph Edward FARLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-415.
District Court of Appeal of Florida, Fifth District.
March 4, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Joseph Farley appeals the denial of a dispositive motion to suppress. Finding no error, we affirm. See Ortiz v. State, 24 So.3d 596 (Fla. 5th DCA 2009); P.B.P. v. State, 955 So.2d 618 (Fla. 2d DCA 2007).
We treat Farley's motion to vacate the trial court's order for restitution as a supplemental brief following the amendment of his notice of appeal. Although the trial court reserved jurisdiction to determine *722 restitution, because it conducted the hearing and entered the order after a notice of appeal had been filed, that order is without effect. See Nguyen v. State, 655 So.2d 1249, 1249-50 (Fla. 1st DCA 1995). Upon remand, the trial court may conduct a new hearing and again impose restitution.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
GRIFFIN, TORPY and COHEN, JJ., concur.